Case 5:19-cv-01374-PSG-SHK Document 38 Filed 03/23/21 Page 1 of 1 Page ID #:719

                     UNITED STATES COURT OF APPEALS
                                                                     FILED
                            FOR THE NINTH CIRCUIT
                                                                     MAR 23 2021
                                                                    MOLLY C. DWYER, CLERK
                                                                     U.S. COURT OF APPEALS




   MARGGIEH DICARLO, Individually               No. 20-55058
   and On Behalf of All Others Similarly
   Situated,
                                                D.C. No. 5:19-cv-01374-PSG-SHK
                Plaintiff - Appellant,          U.S. District Court for Central
                                                California, Riverside
    v.
                                                MANDATE
   MONEYLION, INC.; et al.,

                Defendants - Appellees.


         The judgment of this Court, entered February 19, 2021, takes effect this

 date.

         This constitutes the formal mandate of this Court issued pursuant to Rule

 41(a) of the Federal Rules of Appellate Procedure.

                                                FOR THE COURT:

                                                MOLLY C. DWYER
                                                CLERK OF COURT

                                                By: Rebecca Lopez
                                                Deputy Clerk
                                                Ninth Circuit Rule 27-7
